DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed 9/5/2022.
Claims 4 and 16 have been cancelled. Claims 1-2, 6, 8-14, 18, 20-24, 35 and 47 remain pending.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 6, 13-14, 18, 35 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Blankenship et al. (US Patent Application Publication 2018/0098187; hereinafter Blankenship).
Regarding claim 1 Kim discloses a method for transmitting a positioning reference signal (paragraph 0010), comprising:
mapping, by a base station, according to configuration information of a positioning reference signal (PRS), a PRS sequence to a time-frequency resource for sending the PRS (fig. 12, paragraphs 0121, 0190-0192; wherein a base station maps PRS sequences to time-frequency resources for PRS);
sending, by the base station, the configuration information of the PRS to a terminal (figs. 16, 29; that shows PRS-info; paragraphs 0266; PRS configuration information that gets transmitted to the UE); and
sending, by the base station, a mapped PRS on the time-frequency resource for sending the PRS (paragraphs 0194-0196; wherein the PRS are sent in the corresponding mapped resources).
Kim fails to disclose but Wang, in the same field of endeavor related to PSR transmission, discloses wherein the configuration information of the PRS comprises PRS frequency domain resource indication information (paragraphs 0055, 0121; PRS configuration comprises frequency resources), and the PRS frequency domain resource indication information comprises a start of a downlink resource grid (paragraph 0121; offsets define respective starting subframes for the transmission of the PRSs), a start of a PRS bandwidth (paragraph 0121; first bandwidth to use), the PRS bandwidth (paragraph 0121; time-frequency resources), PRS amplitude scaling and PRS RE frequency shift indication information (paragraphs 0086-0090, 0123; frequency shift information and scaling); and the PRS RE frequency shift indication information comprises a sequence number of symbols adopted by the PRS (paragraphs 0090, 013-0124, shifting based on a subframe number), a PRS sequence identity and a PRS RE density configuration parameter (paragraph 0121, 0124; subframe number and resources to be used for PRS). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim with the teachings of Wang, in order to enable better positioning based on PRS (Wang: paragraph 0016).
Regarding claim 2 the modified Kim discloses the method according to claim 1, wherein the configuration information of the PRS comprises a PRS resource element (RE) density configuration parameter (paragraph 0136; density information in frequency and time), and the PRS RE density configuration parameter is configured to indicate a quantity of REs for sending the PRS in PRS resource blocks (RB) (paragraph 0136; number of REs configured per PRB); or
the configuration information of the PRS comprises PRS time domain resource indication information, and the PRS time domain resource indication information comprises slot configuration information in PRS subframes and/or symbol configuration information in PRS slots, wherein, the slot configuration information in the PRS subframes is configured to indicate slots for sending the PRS in the PRS subframes, and the symbol configuration information in the PRS slots is configured to indicate symbols for sending the PRS in the PRS slots (please note that the “or” language in the claim only requires one of the conditions to be taught by the reference to meet the claim).
Regarding claim 6 the modified Kim discloses the method according to claim 2, wherein a bitmap serves as the slot configuration information in the PRS subframes, and the bitmap comprises 2µ bits, each bit corresponds to a slot in the PRS subframes, when the bits in the bitmap are set to a specified value, the slots corresponding to the bits set to the specified value are configured to send the PRS, wherein µ is equal to one of 0, 1, 2, 3 and 4 (please note that the “or” language in the claim only requires one of the conditions to be taught by the reference to meet the claim); or
a bitmap serves as the symbol configuration information in the PRS slots, the bitmap comprises                         
                            
                                
                                    N
                                
                                
                                    s
                                    y
                                    m
                                    b
                                    o
                                    l
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                            
                        
                     bits, each bit corresponds to a symbol in the PRS slots, when the bits in the bitmap are set to a specified value, the symbols corresponding to the bits set to the specified value are configured to send the PRS, wherein                         
                            
                                
                                    N
                                
                                
                                    s
                                    y
                                    m
                                    b
                                    o
                                    l
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                            
                        
                     represents a quantity of symbols in a slot (paragraphs 0175, 0191-0193; wherein a bitmap indicates slot positions, comprising a number of symbols per slot); or
the symbol configuration information in the PRS slots is a PRS symbol configuration index in a symbol list, the symbol list comprises N PRS symbol configuration indexes, each PRS symbol configuration index is configured to indicate symbols for sending the PRS in the PRS slots, and a length of the symbol list is log2(N) bits, wherein N is an integer greater than or equal to 1 (please note that the “or” language in the claim only requires one of the conditions to be taught by the reference to meet the claim).
Regarding claim 13 Kim discloses a method for transmitting a positioning reference signal (paragraph 0010), comprising:
obtaining, by a terminal, configuration information of a positioning reference signal (PRS) (figs. 16, 29; that shows PRS-info; paragraphs 0266; PRS configuration information that gets transmitted to the UE); and
receiving, by the terminal, the PRS on a time-frequency resource for sending the PRS according to the configuration information of the PRS (paragraphs 0194-0196; wherein the PRS are sent in the corresponding mapped resources), wherein the PRS is sent by a base station (paragraph 0163; base station performs the configuring to the UE).
Kim fails to disclose but Wang, in the same field of endeavor related to PSR transmission, discloses wherein the configuration information of the PRS comprises PRS frequency domain resource indication information (paragraphs 0055, 0121; PRS configuration comprises frequency resources), and the PRS frequency domain resource indication information comprises a start of a downlink resource grid (paragraph 0121; offsets define respective starting subframes for the transmission of the PRSs), a start of a PRS bandwidth (paragraph 0121; first bandwidth to use), the PRS bandwidth (paragraph 0121; time-frequency resources), PRS amplitude scaling and PRS RE frequency shift indication information (paragraphs 0086-0090, 0123; frequency shift information and scaling); and the PRS RE frequency shift indication information comprises a sequence number of symbols adopted by the PRS (paragraphs 0090, 013-0124, shifting based on a subframe number), a PRS sequence identity and a PRS RE density configuration parameter (paragraph 0121, 0124; subframe number and resources to be used for PRS). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim with the teachings of Wang, in order to enable better positioning based on PRS (Wang: paragraph 0016).
Regarding claim 14 the modified Kim discloses the method according to claim 13, wherein the configuration information of the PRS comprises a PRS resource element (RE) density configuration parameter (paragraph 0136; density information in frequency and time), and the PRS RE density configuration parameter is configured to indicate a quantity of REs for sending the PRS in PRS resource blocks (RB) (paragraph 0136; number of REs configured per PRB): or
the configuration information of the PRS comprises PRS time domain resource indication information, and the PRS time domain resource indication information comprises slot configuration information in PRS subframes and/or symbol configuration information in PRS slots, wherein, the slot configuration information in the PRS subframes is configured to indicate slots for sending the PRS in the PRS subframes, and the symbol configuration information in the PRS slots is configured to indicate symbols for sending the PRS in the PRS slots (please note that the “or” language in the claim only requires one of the conditions to be taught by the reference to meet the claim).
Regarding claim 18 the modified Kim discloses the method according to claim 14, wherein a bitmap serves as the slot configuration information in the PRS subframes, and the bitmap comprises 2µ bits, each bit corresponds to a slot in the PRS subframes, when the bits in the bitmap are set to a specified value, the slots corresponding to the bits set to the specified value are configured to send the PRS, wherein µ is equal to one of 0, 1, 2, 3 and 4 (please note that the “or” language in the claim only requires one of the conditions to be taught by the reference to meet the claim); or
a bitmap serves as the symbol configuration information in the PRS slots, the bitmap comprises                         
                            
                                
                                    N
                                
                                
                                    s
                                    y
                                    m
                                    b
                                    o
                                    l
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                            
                        
                     bits, each bit corresponds to a symbol in the PRS slots, when the bits in the bitmap are set to a specified value, the symbols corresponding to the bits set to the specified value are configured to send the PRS, wherein                         
                            
                                
                                    N
                                
                                
                                    s
                                    y
                                    m
                                    b
                                    o
                                    l
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                            
                        
                     represents a quantity of symbols in a slot (paragraphs 0175, 0191-0193; wherein a bitmap indicates slot positions, comprising a number of symbols per slot); or
the symbol configuration information in the PRS slots is a PRS symbol configuration index in a symbol list, the symbol list comprises N PRS symbol configuration indexes, each PRS symbol configuration index is configured to indicate symbols for sending the PRS in the PRS slots, and a length of the symbol list is log2(N) bits, wherein N is an integer greater than or equal to 1 (please note that the “or” language in the claim only requires one of the conditions to be taught by the reference to meet the claim).
Regarding claim 35 the modified Kim discloses a base station (fig. 34), comprising:
a processor (fig. 34, controller 3410) and a memory (paragraph 0337);
wherein the processor is configured to read a program in the memory to: perform the method according to claim 1 (paragraph 0288).
Regarding claim 47 the modified Kim discloses a terminal (fig. 35), comprising:
a processor (fig. 35, controller 3520) and a memory (paragraph 0337);
wherein the processor is configured to read a program in the memory to: perform the method according to claim 13 (paragraphs 0312-0313).

Allowable Subject Matter
Claims 8-12 and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 2018/0049149 to Lee et al. – that teaches a method of measuring a reference signal for determining a location or determining a location in a wireless communication system and an apparatus therefor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466

                                                                                                                                                                                                       



/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466